IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

UNITED STATES OF AMERICA

v. CASE NO. CR418-O3l

)
)
)
)
COREY WILSON, )
)
Defendant. )

)

 

 

Before the Ceurt is the Magistrate Judge's Repcrt and

Reccmmendation, to which no Objections have been filed.

(Doc. 56.) After a careful review cf the record, the Court
concurs with the Report and Recommendation, which is

ADOPTED as the Court’s Opinion in this case. Accordingly,

the Court finds Defendant Corey Wilson COMPETENT to stand

trial pursuant to 18 U.S.C. § 4241.

.yr'
so ORDERED this /"" day of N@vember 2018.

éo>”¢'r~%

WILLIAM T. MOORE, JR. br
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

00
ltd
<‘~;¢ ~r'
m m
Q.... 355 l
- %-~‘
' 2
3d
§ s
§ 33
"* -)

n
\?

